DETAILED ACTION

The following FINAL Office action is in response to Amendment 
            filed July 16, 2018 for application 14343386.
	
Acknowledgements

Claims 22-32 are now rejoined and will be examined.
Claims 22-39 are pending.
Claims 22-39 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

In response to the Applicant’s arguments under 35 USC 101, Applicant argues that that there is no analysis of the claimed elements or the ordered combination of the claim elements. Examiner respectfully disagrees as Claims 22-39 are still reciting modifying content.  An invention is patent-eligible if it claims a “new and useful process, machine, 
step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221. “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ (quoting Mayo, 566 U.S. at 77). Merely requiring generic computer implementation fails to transform that abstract idea into a patent-eligible invention. Also, after the Applicant’s remarks were filed on 07/16/2018, the U.S. Patent and Trademark Office (“USPTO”) published revised
guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 Revised Guidance”). Under the 2019 Revised Guidance, we first look to whether the claim recites: (1) judicial exceptions certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of
organizing human activity such as a fundamental economic practice, or mental processes) and (2) additional elements that integrate the judicial exception into

(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	When viewed through the lens of 2019 Revised Guidance, Step 2A, Prong 1 (see 84 Fed. Reg. at 54), the Examiner’s analysis depicted the claimed subject matter as a “mathematical concept and “certain methods of organizing human activity” in which case the current application is mitigating risk by enhancing content security to obviate or mitigate and to control the use of content and attempt to prevent unauthorized distribution of content (See PGPUB ¶0004). Also, When viewed through the lens of 2019 Revised Guidance, Step 2A, Prong 2 (see 84 Fed. Reg. at 54-55), the additional elements or combination of elements does not integrate the exception into a practical application because the claim’s elements “a content corruptor module, content parameter modifier, content encoder and a fixer data encoder” only describes a generic computer at a high level of generality and does no more than implement the abstract idea of modifying data” (Final Act. 5), i.e., “merely uses a computer as a tool to perform an abstract idea” (2019 Revised Guidance, 84 Fed. Reg. at 55). 




Examiner’s Comments


Intended Use

The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 33 recites “modifying parameters to produce…” However, these limitations merely describe the intended use of the “parameters” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”
Claim 33 recites “as the modifications to the encoded content” However, these limitations merely describe the intended use of the “encoded content” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”

Non-Functional Descriptive Material

Claim 33 recites “indicating the modifications to the encoded content” This limitation recites characteristics of the encoded content. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 22-32 are directed to a system and claims 33-39 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite modifying content. Specifically, the claim recites “introduce distortions into the encoded content to create distorted content and transmit the distorted content, receive the encoded content and make modifications to the encoded content, transmit encoded modified content and fixer data indicating the modifications to the encoded content, receive the modified content, code the modified content and transmit the encoded modified content, receive modifications made to the encoded content, encode the modifications into encoded fixer data and transmit the encoded fixer data to the output, decode a subset of data structures from the encoded content and modify one or more parameters contained in the decoded subset of data structures as the modifications to the encoded content, wherein the encoded fixer data enables compensation for the one or more modified parameters.” which is grouped within the “mathematical concept and “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps to take encoded content and create distorted content by modifying the encoded content and then encoding the modification into encoded fixer data. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a content corruptor module, content parameter modifier, content encoder and a fixer data encoder merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a content corruptor module, content parameter modifier, content encoder and a fixer data encoder as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the content corruptor module, content parameter modifier, content encoder and a fixer data encoder perform the steps or functions of “introduce distortions into the encoded content to create distorted content and transmit the distorted content, receive the encoded content and make modifications to the encoded content, transmit encoded modified content and fixer data indicating the modifications to the encoded content, receive the modified content, code the modified content and transmit the encoded modified content, receive modifications made to the encoded content, encode the modifications into encoded fixer data and transmit the encoded fixer data to the output, decode a subset of data structures from the encoded content and modify one or more parameters contained in the decoded subset of data structures as the modifications to the encoded content, wherein the encoded fixer data enables compensation for the one or more modified parameters.”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a content corruptor module, content parameter modifier, content encoder and a fixer data encoder to perform the steps amounts to no more than using a content corruptor module, content parameter modifier, content encoder and a fixer data encoder  to automate and/or implement the abstract idea of modifying content. The use of a content corruptor module, content parameter modifier, content encoder and a fixer data encoder to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not appear to have support for the following limitations in Claim 23:  “a demultiplexor for selecting a subset of data structures for modification” However, this is not supported by Applicant’s originally filed Specification as the Specification does not disclose the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” (See MPEP 2161.01).


Claim Rejections - 35 USC § 102


the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22 and 33 are rejected under 35 U.S.C. 102(b) as being unpatentable over Ginter et al. (5,892,900) (“Ginter”).
Regarding Claims 22 and 33, Ginter discloses a system for enhancing content security comprising: a content corruptor module having an input for encoded content, the encoded content comprising multiple data structures, the content corrupter module being configured to introduce distortions into the encoded content to create distorted content and having an output configured to transmit the distorted content, the content corrupter module including: (Figs 74 - 84;Col. 280 lines 8-58, Col. 281 lines 23-44)
a content parameter modifier coupled to the input and configured to receive the encoded content and make modifications to the encoded content and transmit encoded modified content and fixer data indicating the modifications to the encoded content (Figs 74 - 84; Col. 280 lines 8-58, Col. 281 lines 23-44)
a content encoder coupled to the output and configured to receive the modified content, code the modified content and transmit the encoded modified content; and (Fig. 26, 30; Col. 135 lines 51-58, Col. 155 lines 38-51, Col. 156 lines 10-60, Col. 169 lines 57-66, Col. 286 lines 7-52)
a fixer data encoder coupled to the output and configured to receive modifications made to the encoded content by the content parameter modifier, encode the modifications into encoded fixer data and transmit the encoded fixer data to the output (Col. 285 line 64 – Col. 286 line 63)
wherein the content parameter modifier includes a decoder configured to decode a subset of data structures from the encoded content and a parameter modifier component configured to modify one or more parameters contained in the decoded subset of data structures as the modifications to the encoded content, wherein the encoded fixer data enables compensation for the one or more modified parameters (Col. 285 line 64 – Col. 286 line 63, Col. 280 lines 8-58, Col. 281 lines 55-60)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31 and 34-39 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ginter in view of Inomata et al. (US 7,372,963 B2)
Regarding Claim 23, Ginter does not disclose wherein the content parameter modifier includes a data parser coupled to the input for parsing content into data structures, a demultiplexor for selecting a subset of data structures for modification, a decoder for decoding the subset of data structures, and a parameter modifier for modifying parameters of the selected subset of data structures.
Inomata however discloses wherein the content parameter modifier includes a data parser coupled to the input for parsing content into data structures, a demultiplexor for selecting a subset of data structures for modification, a decoder for decoding the subset of data structures, and a parameter modifier for modifying parameters of the selected subset of data structures (Abstract; Col. 2 lines 63-67, Col. 5 lines 49-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system/method of Ginter to include wherein the content parameter modifier includes a data parser coupled to the input for parsing content into data structures, a demultiplexor for selecting a subset of data structures for modification, a decoder for decoding the subset of data structures, and a parameter modifier for modifying parameters of the selected subset of data structures, as disclosed in Inomata, in order to reduce processing load or processing ime required for compression and encryption of data (see Inomata Abstract). 
Regarding Claim 24, Inomata discloses wherein the content encoder includes an encoder for encoding the modified content and a multiplexor combining the modified content with unmodified content for providing the encoded modified content (Col. 3 lines 36-62).
Regarding Claim 25, Inomata discloses wherein the outputs for encoded modified content and encoded fixer data are coupled to a multiplexor for providing a combined encoded output (Col. 3 line 36-Col. 4 line 40).
Regarding Claims 26 and 34, Inomata discloses wherein the content modifier changes at least one discrete cosine transform (DCT) parameter (Col. 3 lines 3-5).
Regarding Claims 27 and 35, Inomata discloses wherein the content modifier changes at least one motion vector parameter (Col. 3 lines 3-35).
Regarding Claims 28 and 36, Inomata discloses wherein the content modifier changes at least one of frame and vector order, vector offset and vector scale (Col. 3 lines 3-35).
Regarding Claims 29 and 37, Inomata discloses wherein the content modifier alters quantization matrices (Col. 3 line 36-Col. 4 line 12).
Regarding Claims 30 and 38, Inomata discloses wherein the content modifier reverses wavelet coefficients (Col. 3 lines 3-7).
Regarding Claims 31 and 39, Inomata discloses wherein the content modifier alters block order (Col. 3 lines 8-35).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685